97 F.3d 1459
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LACERTA ENTERPRISES, INC., an Arizona corporation, d/b/aFrontline Systems, Inc., Plaintiff-Appellant,v.GEAC COMPUTERS, INC., a foreign corporation;  FasfaxCorporation, a New Hampshire corporation,Defendants-Appellees.
No. 95-17293.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 11, 1996.*Decided Sept. 16, 1996.

Before:  FLETCHER, BRUNETTI and JOHN T. NOONAN, Jr., Circuit Judges.

ORDER

1
This appeal from the denial of a motion for a preliminary injunction comes to use for review under Ninth Circuit Rule 3-3.  We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.


2
Our sole inquiry is whether the district court abused its discretion in denying preliminary injunctive relief.   See Gregorio T. v. Wilson, 59 F.3d 1002, 1004-05 (9th Cir.1995).  The record before us shows that the court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellant's showing of probable success on the merits was insufficient to warrant declaratory and injunctive relief.  See id.   The record before us also shows that the court did not err in concluding that appellant failed to show irreparable harm.  See id.   Accordingly, the denial of a preliminary injunction is


3
AFFIRMED.



*
 The panel finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, appellant's motion for oral argument is denied